AMENDMENT TO NAME AND LIKENESS LICENSING AGREEMENT

 

THIS AMENDMENT TO NAME AND LIKENESS LICENSING AGREEMENT (the “Amendment”) is
made as of April 1, 2014 by and between Carley Roney (“Licensor”) and XO Group
Inc., a Delaware corporation (the “Company”).

 

WHEREAS, Licensor and the Company have previously entered into that certain Name
and Likeness Licensing Agreement, dated as of November 5, 2008 (the
“Agreement”), as amended, and desire to change certain obligations under the
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.           Definition of “Products”. The definition of Products in the
Agreement is modified such that the phrase “the Company, its divisions and
subsidiaries” is changed to “the Company, its divisions, subsidiaries and
affiliates”.

 

2.           New Section 2A. A new section is added to the Agreement as follows:

 

“2A.   Services. In connection with the license granted under Section 2.1,
Licensor acknowledges and agrees that her duties and responsibilities as an
employee of the Company shall include serving as an executive producer (or in
comparable positions) and/or on-air talent in connection with the development
and production of television, motion picture and other video projects by the
Company or its affiliates, or third parties under agreement with the Company or
its affiliates.”

 

3.           Termination Provisions. A new sentence is added to Section 5.2 of
the Agreement at the end thereof as follows:

 

“Licensor and the Company acknowledge and agree that Licensor’s services
pursuant to Section 2A of this Agreement (and specifically her role as Executive
Producer on feature film projects) shall continue even if Licensor is not
employed by the Company for any reason, together with any related license that
survives the termination of this Agreement in accordance with this Section 5.2.
In addition, the parties agree that solely for the purposes of any contract or
agreement related to such post-termination license and services that requires
Licensor to be employed by or under contract to the Company or any of its
divisions, subsidiaries or affiliates (each, a “Borrowing Agreement”), that this
Agreement and such surviving service obligation and license shall evidence such
an employment relationship or such a contractual relationship (as applicable).
The parties agree to: (i) undertake all necessary actions to demonstrate
compliance with each such Borrowing Agreement, and (ii) negotiate in good faith
for the compensation and other terms applicable to such continuation of
services, which shall be no less favorable than is customary for comparable
Executive Producer roles (and with respect to any production period under a
Borrowing Agreement in which Licensor is expected or obligated to devote a
substantial amount of time, e.g. commencing eight weeks before principal
photography begins on a feature film running through delivery of the completed
picture, such compensation and other terms shall be in no way less favorable
than would have applied to Licensor if she were employed for this period of time
by the Company). Such compensation will be separate and apart from any other
payments Licensor receives from the Company during such continuation of services
under a Borrowing Agreement.”

 



Confidential

 

 

4.           Notices. The notice information for the Company is changed as
follows:

 

XO Group Inc.

Attention: General Counsel

195 Broadway, 25th Floor

New York, NY 10007

Fax: (877) 329-8060

 

5.           Miscellaneous.

 

5.1           No Other Amendments. Except as expressly set forth herein, all
terms and conditions of the Agreement (including the schedules thereto) shall
remain in full force and effect. In the event of any inconsistency between the
terms of this Amendment and the terms of the Agreement, the terms of this
Amendment shall govern.

 

5.2           Governing Law. This Amendment shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to principles of conflicts of law.

 

5.3           Titles and Subtitles. The titles, subtitles and defined terms used
in this Amendment are used for convenience only and are not to be considered in
construing or interpreting this Amendment.

 

5.4           Definitions. Capitalized terms used herein and not defined upon
first usage shall have the meanings assigned such terms in the Agreement.

 

5.5           Counterparts. This Amendment may be executed in any number of
counterparts (including by facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

[remainder of page intentionally blank]

 

Confidential

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.            

 

  XO GROUP INC.    

 

 

    By: /s/ IRA CARLIN       Name: Ira Carlin    

 

 

 

Title:

 

 

Chairman, Compensation

Committee of the Board of

Directors

 

 

 

  CARLEY RONEY                 /s/ CARLEY RONEY    

(Signature)

 

Date:         April 7, 2014          

       

 

 

 



Confidential

